889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert H. SAWYER, Jr., Plaintiff-Appellant,v.BOARD OF TRUSTEES, UNIVERSITY OF KENTUCKY;  Defendant-Appellee,Kentucky Unemployment Insurance Commission, et al., Defendants.
No. 89-5615.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1989.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert H. Sawyer, Jr. moves for counsel and leave to file supplemental complaint.  He appeals from the district court's order denying as moot his motions to submit additional evidence, for transcript at government expense, and for a writ of mandamus and declaratory judgment.


3
This appeal stems from Sawyer's action for employment discrimination brought pursuant to 42 U.S.C. Secs. 1981, 1983, and 2000e.  On December 7, 1988, this court affirmed the district court's judgment in favor of the defendant, deciding that Sawyer's discharge was proper and the result of his on-the-job misconduct.  Mandate issued on January 5, 1989.  After that decision, Sawyer filed a motion to set aside the judgment, a motion the district court denied.  In addition, Sawyer filed the motions mentioned above.


4
The district court denied those motions as moot because Sawyer had received final judgment and the motions did not present any new evidence.


5
On appeal, Sawyer argues, in essence, that the district court improperly denied the motions.


6
The Sixth Circuit has issued mandate in this case;  the district court has properly interpreted the mandate and put it into effect.  Thus, Sawyer's additional motions concerning this case are moot.    See Hawkes v. Internal Revenue Service, 507 F.2d 481, 482-83 (6th Cir.1974);  see generally, In re Inland Gas Corp., 262 F.2d 510 (6th Cir.)  (per curiam) (where district court appropriately applied and put into effect adjudication of court of appeals, appeals from its judgment should be dismissed), cert. denied, 359 U.S. 979 (1959).


7
For these reasons, the motions for counsel and leave to file supplemental complaint are denied, and the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.